        Case 1:17-cv-00139-GHW Document 162 Filed 06/12/19 Page 1 of 2

                                                UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION
                                            New York Regional Office
                                          Brookfield Place, 200 Vesey St.
                                            New York, NY 10281-1022

 DIVISION OF                                                                  Jorge Tenreiro
ENFORCEMENT                                                                   Senior Trial Counsel
                                                                              (212) 336-9145 (direct)

                                                         June 12, 2019

VIA ECF

The Honorable Gregory H. Woods
United States District Judge
United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

       Re:      SEC v. Gregory T. Dean and Donald J. Fowler, 17-cv-139-GHW

Dear Judge Woods:

        We write regarding the SEC’s motion to introduce into evidence PX 279, the Consent of
Gregory T. Dean. The fact of Dean’s settlement with the SEC is admissible under several
provisions of the Federal Rules of Evidence, which the SEC sets forth briefly below. The SEC will
not seek its introduction when trial resumes. However, the request may become relevant again
depending on the testimony of Mr. Fowler, and/or depending on the evidence presented in the
Defendant’s case, if any. However, to comply with the Court’s order, and in the interest of
efficiency and of fully briefing the issue in advance so that it may be resolved expeditiously should
the question come up again, the SEC is setting forth below three bases for admitting PX 279.

Statement Against Interest of an Unavailable Party

         Rule 804(a)(5)(B) and 804(b)(3) together make clear that PX 279 is admissible as an
exception to the rule against hearsay. The SEC has made all reasonable efforts to serve Mr. Dean
and procure his testimony since Tuesday morning and has been unable to do so. See Fed. R. Evid.
804(a)(5)(B). However, PX 279 constitutes a signed, sworn statement to the SEC and to the
Court that Mr. Dean understood immediately subjected him to civil liability. It is thus a
statement that he “would have only made if [he] believed it to be true because, when made, [it]
was so contrary to [his] proprietary or pecuniary interest . . . or to expose the declarant to civil
liability.” Fed. R. Evid. 804(b)(3)(A). In particular, Mr. Dean must have understood that the
statements in PX 279 subjected him not only to civil liability, but to a potential lifetime bar from
serving as a registered broker-dealer.

Public Records

       PX 279 is alternatively admissible as a public record because it sets out the activities of
the Court. Fed. R. Evid. 803(8)(A). Particularly, if Mr. Dean’s statements (his admissions) are
redacted from PX 279, the document is admissible to prove the fact of his settlement with the
        Case 1:17-cv-00139-GHW Document 162 Filed 06/12/19 Page 2 of 2
Hon. Gregory H. Woods                                                                     Page 2
June 12, 2019

SEC. See generally United States v. Wright, 285 F. Sup. 3d 443, 450-52 (D. Mass. 2018)
(collecting cases and admitting foreign conviction of co-defendant in criminal trial against
hearsay and unfair prejudice objection, noting that the conviction was evidence of the fact of
conviction and length of incarceration). The SEC will be unfairly prejudiced if it is unable to
explain to the Jury why Mr. Dean is not present at the trial, given how much evidence has
already been heard about Mr. Dean and Mr. Fowler’s relationship, and Defendant’s argument
that Dean handled the account of testifying customer Clay Miller. Thus, at a minimum, PX 279
is admissible if Mr. Dean’s admissions are redacted.

Judicial Notice

       Finally, the Court is able to take judicial notice of the lawsuit by the SEC against Mr.
Dean, and of Mr. Dean’s settlement, as both constitute facts that can be “accurately and readily
determined from sources whose accuracy cannot reasonably be questions.” Fed. R. Evid.
201(b)(2).

       In sum, PX 279 is plainly admissible at trial. The SEC will not immediately seek its
admission when the proceedings resume tomorrow but may be obligated to do so depending on
evidence offered by Mr. Fowler during the SEC’s case or during the defense case.

                                                            Respectfully submitted,

                                                            Jorge G. Tenreiro
